[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
The owner of the vehicle in question, namely, Abraham Silverman, is not a party to this action. The refusal of the defendants to return the vehicle to the plaintiff does not provide a cause of action to the plaintiff.
"`A plaintiff can recover only by proving that he himself is entitled to prevail on the cause of action alleged. It is not enough that he prove that some other person, not a party to the case, would be entitled to recover on that cause of action'" Walter Kidde Constructors, Inc. v. State,37 Conn. Sup. 50, 69 quoting Wexler Construction Co. v. Housing Authority, 149 Conn. 602, 605. Also see Relly v. Dearington,23 Conn. App. 657, 660.
Thus, while the plaintiff has alleged a cause of action in assault, he has failed to .allege a cause of action against the defendant for failure to return Abraham Silverman is vehicle to him.
FRANCES ALLEN SENIOR JUDGE